Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT, dated as of November 11, 2012 (this “Voting Agreement”),
is entered into by and among Jefferies Group, Inc., a Delaware corporation
(“Jefferies”), Leucadia National Corporation, a New York corporation
(“Leucadia”), and BEI Jeffvest, LLC, a Delaware limited liability company and an
indirect, wholly-owned subsidiary of Leucadia (the “Stockholder”).

RECITALS

WHEREAS, Jefferies, Jasper Merger Sub, Inc., a Delaware corporation (“Merger Sub
One”), and JSP Holdings, Inc., a Delaware corporation (“New Jefferies”), are,
concurrently with the execution and delivery of this Support Agreement, entering
into an Agreement and Plan of Merger (the “First Merger Agreement”), pursuant to
which Merger Sub One has agreed to merge with and into Jefferies (the “First
Merger”) on the terms and subject to the conditions set forth therein;

WHEREAS, Jefferies, Merger Sub One, New Jefferies, Leucadia and Limestone Merger
Sub, LLC, a Delaware limited liability company (“Merger Sub Two”), are,
concurrently with the execution and delivery of this Voting Agreement, entering
into an Agreement and Plan of Merger (the “Second Merger Agreement”), pursuant
to which New Jefferies has agreed to merge with and into Merger Sub Two (the
“Second Merger”) on the terms and subject to the conditions set forth therein;

WHEREAS, as of the date hereof, the Stockholder is the record or “beneficial
owner” (as defined under Rule 13d-3 of the Exchange Act) of 58,006,024 Common
Shares (the “Existing Shares” and, together with any Common Shares and options,
warrants and other rights or Awards to purchase Common Shares or other voting
capital stock or securities of Jefferies and any other securities convertible
into or exercisable or exchangeable for Common Shares or other voting capital
stock or securities of Jefferies acquired, whether of record or beneficially, by
the Stockholder after the date hereof, the “Shares”);

WHEREAS, as a condition and inducement to the willingness of Jefferies to enter
into the First Merger Agreement and the Second Merger Agreement, Leucadia and
the Stockholder have agreed to enter into this Voting Agreement;

WHEREAS, Jefferies will concurrently with the execution of this Voting Agreement
enter into that certain Voting Agreement, dated as of the date hereof, by and
among Jefferies and Mr. Brian P. Friedman and that certain Voting Agreement,
dated as of the date hereof, by and among Jefferies and Mr. Richard B. Handler
(such voting agreements, together, the “Other Voting Agreements”), pursuant to
which Leucadia will have rights thereunder as a third party beneficiary; and

WHEREAS, capitalized terms used but not defined herein have the respective
meanings ascribed thereto in the Second Merger Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Jefferies, the Stockholder and Leucadia hereby agree as
follows:

ARTICLE I

VOTING

1.1 Agreement to Vote.

(a) The Stockholder hereby irrevocably agrees, and Leucadia shall cause the
Stockholder, from and after the date hereof and until the date on which this
Voting Agreement is terminated pursuant to Section 5.1 hereof, at any meeting of
the stockholders of Jefferies (the “Jefferies Stockholders”), however called, at
any adjournment thereof, and in connection with any written consent of the
Jefferies Stockholders, to cause all of the Shares to be voted in favor of
(a) the First Merger, (b) the Jefferies Stockholder Approval Matters, (c) each
of the other actions contemplated by the First Merger Agreement and (d) any
action in furtherance of the transactions contemplated by the First Merger
Agreement and the Second Merger Agreement.

(b) This Voting Agreement is entered into by each Stockholder in its capacity as
owner of the Shares and nothing in this Voting Agreement shall limit or restrict
the Stockholder, or any Affiliate or designee of the Stockholder, who serves as
a member of the Board of Directors of Jefferies or Leucadia in acting in his or
her capacity as director of Jefferies or Leucadia and exercising his or her
fiduciary duties and responsibilities.

1.2 No Inconsistent Agreements. Each of Leucadia and the Stockholder hereby
represents, warrants, covenants and agrees that, except for this Voting
Agreement, it (a) has not entered into, and shall not enter into at any time
while this Voting Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares, (b) has not granted, and shall not grant at
any time while this Voting Agreement remains in effect, a proxy, a consent or
power of attorney with respect to the Shares and (c) has not entered into any
agreement or knowingly taken any action (and shall not enter into any agreement
or knowingly take any action) that would make any representation or warranty of
such Person contained herein untrue or incorrect in any material respect or have
the effect of preventing such Person from performing any of its obligations
under this Voting Agreement.

1.3 Proxy

(a) The Stockholder hereby grants, and Leucadia shall cause the Stockholder to
grant, to Jefferies (and any designee of Jefferies) a proxy (and appoints
Jefferies or any such designee of Jefferies as its attorney in fact) to vote the
Shares in the manner indicated in Section 1.1 (which proxy and appointment shall
be limited solely to the matters set forth in Section 1.1). This proxy and
appointment (i) is irrevocable, (ii) is coupled with an interest and
(iii) constitutes, among other things, an inducement for Jefferies to enter into
the First Merger Agreement and the Second Merger Agreement. This proxy and
appointment shall continue in force until it expires, automatically and without
further action by the parties, upon termination of this Voting Agreement. This
proxy and appointment will survive the dissolution, bankruptcy or other
incapacity of the Stockholder. Each of Leucadia and the Stockholder shall, at
Jefferies’ expense,

 

2



--------------------------------------------------------------------------------

take such further action or execute such other instruments as may be reasonably
requested by Jefferies to carry out and effectuate the intent of this Voting
Agreement and this proxy and appointment.

(b) The Stockholder hereby revokes any and all prior proxies or powers of
attorney given by such Stockholder with respect to the voting of the Shares
inconsistent with the terms of this Voting Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER AND LEUCADIA

Each of Leucadia and the Stockholder hereby represents and warrants to Jefferies
as follows:

2.1 Organization; Authorization; Validity of Agreement. Leucadia is a New York
corporation duly organized, validly existing and in good standing under the laws
of the State of New York and the Stockholder is a Delaware limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware. It has the right and all requisite corporate or limited
liability company power and authority to execute and deliver this Voting
Agreement and to perform its obligations under this Voting Agreement. The person
executing this Voting Agreement on behalf of Leucadia and the Stockholder has
full power and authority to execute and deliver this Voting Agreement on behalf
of Leucadia and the Stockholder to thereby bind Leucadia and the Stockholder.
This Voting Agreement has been duly and validly executed and delivered by it and
the Stockholder and, assuming due and valid authorization, execution and
delivery hereof by Jefferies, constitutes the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, except
that (i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

2.2 Ownership. On the date hereof, Leucadia and the Stockholder hold of record
and own beneficially all of the Existing Shares free and clear of all Liens,
subscriptions, options, warrants, calls, proxies, commitments, restrictions and
Contracts of any kind other than pursuant to applicable securities Laws and the
terms of this Voting Agreement. As of the date hereof, the Existing Shares
represent all of the capital stock of Jefferies owned of record or beneficially
by such Person and, other than the Existing Shares, such Person does not
directly or indirectly hold or exercise control over any options, warrants or
other rights or Awards to purchase Common Shares or other voting capital stock
or securities of Jefferies or any other securities convertible into or
exercisable or exchangeable for Common Shares or other voting capital stock or
securities of Jefferies. The Existing Shares and any additional Common Shares,
options, warrants and other rights or Awards to purchase Common Shares or other
voting capital stock or securities of Jefferies and any other securities
convertible into or exercisable or exchangeable for Common Shares or other
voting capital stock or securities of Jefferies acquired by Leucadia and the
Stockholder after the date hereof and prior to the Effective Time will be, owned
beneficially or of record by Leucadia and the Stockholder, free and clear of any
Liens, subscriptions, options, warrants, calls, proxies, commitments,
restrictions and Contracts of any kind other than pursuant

 

3



--------------------------------------------------------------------------------

to applicable securities Laws and the terms of this Voting Agreement. The
Stockholder has and (except as otherwise expressly provided by this Voting
Agreement) will have at all times through the Effective Time sufficient rights
and powers over the voting and disposition with respect to the matters set forth
in Article I, and to agree to all of the matters set forth in this Voting
Agreement, in each case with respect to all of the Shares, with no other
limitations, qualifications or restrictions on such rights, in each case,
subject to applicable securities Laws and the terms of this Voting Agreement.
All of the Shares are, as of the date hereof, held directly by the Stockholder
and not directly by Leucadia.

2.3 Noncontravention. No authorization, consent, permit, action or approval of,
or filing with, or notification to, any Governmental Entity is necessary, under
applicable Law, for the consummation by Leucadia and the Stockholder of the
transactions contemplated by this Voting Agreement other than (i) any filings
required under applicable Laws or (ii) as would not reasonably be expected to,
individually or in the aggregate, prevent or materially delay the performance of
Leucadia and/or the Stockholder of its obligations under this Voting Agreement.
The execution and delivery by the Stockholder and Leucadia of this Voting
Agreement do not, and the consummation of the transactions contemplated hereby
and compliance with the provisions of this Voting Agreement will not (a) result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, amendment, cancellation or
acceleration of any obligation or to the loss of a benefit under, any Contract
to which such Person is a party or is subject, (b) conflict with or result in
any violation of any provision of the organizational documents of such Person or
(c) conflict with or violate any Laws applicable to such Person, other than with
respect to clauses (a) and (c), violations that would not reasonably be expected
to, individually or in the aggregate, prevent or materially delay the
performance of Leucadia and/or the Stockholder of its obligations under this
Voting Agreement.

2.4 Reliance. Leucadia and Stockholder understand and acknowledge that Jefferies
is entering into the First Merger Agreement and Second Merger Agreement in
reliance upon such Person execution and delivery of this Voting Agreement.

2.5 Accuracy of Representations and Warranties. The representations and
warranties of Leucadia and the Stockholder contained in this Voting Agreement
are accurate and complete in all material respects as of the date of this Voting
Agreement, and will be accurate in all material respects at all times through
and including the Support Termination Date (as defined below).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF JEFFERIES

Jefferies hereby represents and warrants to Leucadia and the Stockholder as
follows:

3.1 Organization; Authorization; Validity of Agreement. Jefferies is a Delaware
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Jefferies has the right and all requisite corporate
power and authority to execute and deliver this Voting Agreement and to perform
its obligations under this Voting Agreement. The person executing this Voting
Agreement on behalf of Jefferies has full power and authority to execute and
deliver this Voting Agreement on behalf of Jefferies and to thereby bind
Jefferies.

 

4



--------------------------------------------------------------------------------

This Voting Agreement has been duly and validly executed and delivered by
Jefferies and, assuming due and valid authorization, execution and delivery
hereof by Leucadia and the Stockholder, constitutes the legal, valid and binding
obligation of Jefferies enforceable against Jefferies in accordance with its
terms except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws, now or hereafter
in effect, relating to creditors’ rights generally and (ii) equitable remedies
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

3.2 Accuracy of Representations and Warranties. The representations and
warranties of Jefferies contained in this Voting Agreement are accurate and
complete in all material respects as of the date of this Voting Agreement, and
will be accurate in all material respects at all times through and including the
Support Termination Date (as defined below).

ARTICLE IV

OTHER COVENANTS

4.1 Stock Dividends, etc.

(a) In case of a stock dividend or distribution, or any change in Common Shares
by reason of any stock dividend or distribution, split-up, recapitalization,
combination, exchange of shares or the like, for all purposes under this Voting
Agreement, the term “Shares” shall be deemed to refer to and include the Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Shares may be changed or exchanged or that
are received in such transaction.

(b) Leucadia and the Stockholder shall, while this Voting Agreement is in
effect, notify Jefferies promptly in writing of the number of any additional
Common Shares, any additional options, warrants or rights or other Awards to
purchase Common Shares or other voting capital stock of Jefferies and any other
securities convertible into or exercisable or exchangeable for Common Shares or
other voting capital stock or securities of Jefferies acquired (beneficially or
of record) by such Person, if any, after the date hereof.

4.2 Transfers. Neither Leucadia nor the Stockholder shall, while this Voting
Agreement is in effect and except as expressly contemplated hereby, directly or
indirectly (a) grant any proxies or enter into any voting agreement, voting
trust or other agreement or arrangement with respect to the voting of any
Shares, (b) sell, transfer, pledge, encumber, assign, distribute, gift or
otherwise dispose of (including by merger or otherwise by operation of law)
(collectively, a “Transfer”) or (c) enter into any contract, option or other
arrangement or understanding with respect to any Transfer (whether by actual
disposition or effective economic disposition due to hedging, cash settlement or
otherwise) of, any of the Shares or any interest therein. Neither Leucadia nor
the Stockholder shall seek or solicit any such Transfer or any such contract,
option or other arrangement or understanding with respect to any Transfer, and
shall promptly notify (and provide information requested by) Jefferies, if it is
approached or solicited, directly or indirectly, by any Person with respect to
any of the foregoing.

 

5



--------------------------------------------------------------------------------

4.3 Adverse Actions. Neither Leucadia nor the Stockholder shall, while this
Agreement is in effect, (a) take, agree or commit to take any action that would
reasonably be expected to make any representation and warranty of such Person
contained in this Agreement inaccurate in any material respect as of any time
during the term of this Voting Agreement, (b) fail to take all reasonable action
necessary to prevent any such representation or warranty from being inaccurate
in any material respect at any such time or (c) take any action that would
prevent, materially delay, or would reasonably be expected to delay in any
material respect the transactions contemplated by the Merger Agreement.

4.4 Dissenter and Appraisal Rights. The Stockholder hereby irrevocably and
unconditionally waives, and agrees to cause to be waived and to prevent the
exercise of, any rights of appraisal, any dissenter’s rights and any similar
rights relating to the First Merger, the Second Merger or any related
transaction that the Stockholder may have by virtue of, or with respect to, the
Shares.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Voting Agreement shall terminate automatically, without
any action on the part of any party hereto, upon the earliest to occur of
(a) the date on which the Second Merger becomes effective, (b) the date on which
the Second Merger Agreement is validly terminated and (c) the date on which the
parties agree in writing to terminate this Voting Agreement. The date per the
preceding sentence is hereinafter referred to as the “Support Termination Date”.

5.2 Further Assurances. From time to time, at the other party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Voting Agreement.

5.3 No Ownership Interest. Nothing contained in this Voting Agreement shall be
deemed to vest in Jefferies any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Stockholder, and Jefferies shall have no authority to exercise any power or
authority to direct the Stockholder in the voting of any of the Shares, except
as otherwise provided herein.

5.4 Non-Survival of Representations, Warranties and Agreements. None of the
representations, warranties, covenants and other agreements in this Voting
Agreement will survive the termination of this Voting Agreement pursuant to
Section 5.1; provided, however, that notwithstanding the foregoing, the parties
hereto acknowledge and agree that Jefferies shall be entitled to exercise all
rights and remedies with respect to any breach prior to and including the
Support Termination Date of the representations, warranties, covenants and
agreements made by Leucadia and the Stockholder, which breach (and all of the
available remedies with respect thereto) shall expressly survive the Support
Termination Date.

 

6



--------------------------------------------------------------------------------

5.5 Expenses. All costs and expenses incurred in connection with this Voting
Agreement and the transactions contemplated hereby will be paid by the party
incurring such costs and expenses; provided, however, that in any Action to
enforce this Voting Agreement or the rights of Jefferies hereunder, the
prevailing party in such Action shall be entitled to receive its reasonably
attorney’s fees and all other reasonable costs and expenses incurred in such
Action.

5.6 Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:

 

  (a) To Leucadia and the Stockholder

 

315 Park Avenue South New York, NY 10010 Facsimile:      (212) 598-3242
Attention:      President

with a copy to:

 

Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY 10153 Facsimile:     
(212) 310-8000 Attention:      Andrea Bernstein      Matthew J. Gilroy

and

 

Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299 Facsimile:     
(212) 969-2900 Attention:      Martin J. Bienenstock      Lorenzo Borgogni

 

  (b) To Jefferies:

 

520 Madison Avenue New York, NY 10022 Facsimile:      (646) 786-5900 Attention:
     General Counsel

 

7



--------------------------------------------------------------------------------

with a copy to:

 

   Morgan, Lewis & Bockius LLP    101 Park Avenue    New York, NY 10178   
Facsimile:      (212) 309-6001    Attention:      R. Alec Dawson         Robert
G. Robison         Sheryl L. Orr

and:

 

   Wachtell, Lipton, Rosen & Katz    51 West 52nd Street    New York, NY 10019
   Facsimile:      (212) 403-2314    Attention:      Edward D. Herlihy        
David E. Shapiro

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed. Any party to this Voting
Agreement may notify any other party of any changes to the address or any of the
other details specified in this paragraph; provided, however, that such
notification shall only be effective on the date specified in such notice or
five Business Days after the notice is given, whichever is later. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given will be deemed to be receipt of the notice as of
the date of such rejection, refusal or inability to deliver.

5.7 Construction. The parties have participated jointly in the negotiation and
drafting of this Voting Agreement, and, in the event an ambiguity or question of
intent or interpretation arises, this Voting Agreement will be construed as if
drafted jointly by the parties, and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Voting Agreement.

5.8 Succession and Assignment. This Voting Agreement will be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns (including any transferee of the Shares). No party hereto
may assign either this Voting Agreement or any of its rights, interests or
obligations hereunder. Any purported assignment not permitted under this
Section 5.9 shall be null and void.

5.9 Entire Agreement. This Voting Agreement and the other agreements referred to
herein constitute the entire agreement among the parties hereto and supersedes
any prior understandings, agreements or representations by or among any of the
parties hereto, written or oral, to the extent they are related in any way to
the subject matter hereof.

5.10 Governing Law. This Voting Agreement will be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

8



--------------------------------------------------------------------------------

5.11 Enforcement. Each of Leucadia and the Stockholder acknowledges and agrees
that irreparable damage would occur in the event that any of the provisions of
this Voting Agreement required to be performed were not performed in accordance
with its specific terms or were otherwise breached, and that monetary damages,
even if available, would not be an adequate remedy therefor. Accordingly, such
Person agrees that, in the event of any breach or threatened breach by such
Person of any covenant or obligation contained in this Voting Agreement,
Jefferies shall be entitled to obtain, without proof of actual damages (and in
addition to any other remedy to which Jefferies may be entitled at law or in
equity): (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation; and (b) an injunction
restraining such breach or threatened breach. Each of Leucadia and the
Stockholder further agrees that neither Jefferies nor any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 5.11
and such Person irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument. In the
event that Jefferies exercises or waives any power, right, privilege or remedy
under any of this Voting Agreement or the Other Voting Agreements, Jefferies
shall exercise or waive the same power, right, privilege or remedy under each of
this Voting Agreement or the Other Voting Agreements, in each case to the extent
such same exercise is available under each such agreement.

5.12 Exclusive Jurisdiction. Each of the parties hereto irrevocably agrees that
any Action with respect to this Voting Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Voting Agreement and the rights and obligations arising hereunder
brought by the other party hereto or its successors or assigns, shall be brought
and determined exclusively in the Court of Chancery in the State of Delaware, or
if (but only if) that court does not have subject matter jurisdiction over such
action or proceeding, in the United States District Court for the District of
Delaware. Each of the parties hereto hereby irrevocably submits with regard to
any such Action for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Voting Agreement or any of
the transactions contemplated by this Voting Agreement in any court other than
the aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any Action with respect to this Voting Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Law, any claim that
(i) the Action in such court is brought in an inconvenient forum, (ii) the venue
of such Action is improper or (iii) this Agreement, or the subject matter of
this Agreement, may not be enforced in or by such courts.

5.13 Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS VOTING AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS VOTING AGREEMENT.

 

9



--------------------------------------------------------------------------------

5.14 Waiver of Rights. No failure on the part of Jefferies to exercise any
power, right, privilege or remedy under this Voting Agreement, and no delay on
the part of Jefferies in exercising any power, right, privilege or remedy under
this Voting Agreement, shall operate as a waiver of such power, right, privilege
or remedy; and no single or partial exercise of any such power, right, privilege
or remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. Jefferies shall not be deemed to have waived
any claim available to Jefferies arising out of this Voting Agreement, or any
power, right, privilege or remedy of Jefferies under this Voting Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of
Jefferies; and any such waiver shall not be applicable or have any effect except
in the specific instance in which it is given.

5.15 Severability. Any term or provision of this Voting Agreement that is
invalid or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Voting Agreement and without rendering invalid or unenforceable any terms in any
other jurisdiction. If any provision of this Voting Agreement is so broad as to
be unenforceable, it is the parties’ intent that such provision will be
interpreted to be only so broad as is enforceable.

5.16 No Third-Party Beneficiaries. This Voting Agreement will not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.

5.17 Amendments. This Voting Agreement may not be amended except by an
instrument in writing signed on behalf of Jefferies and each of the
Stockholders.

5.18 Counterparts. This Voting Agreement may be executed (including by
facsimile, “pdf” or other electronic transmission) in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed will be deemed to be an original but all of which taken together will
constitute one and the same instrument.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized officer as of the date first above written.

 

JEFFERIES GROUP, INC.

By:

 

/s/ Richard B. Handler

 

Name:

 

Richard B. Handler

 

Title:

 

Chief Executive Officer

 

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized officer as of the date first above written.

 

LEUCADIA NATIONAL CORPORATION By:  

/s/ Joseph Orlando

  Name:   Joseph Orlando   Title:  

Vice President

 

Signature Page to Voting Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized officer as of the date first above written.

 

BEI JEFFVEST, LLC By:  

/s/ Joseph Orlando

  Name:   Joseph Orlando   Title:   Vice President

 

Signature Page to Voting Agreement